PER CURIAM:
Eskedar Teshome-Gebreegziabher, a native and citizen of Ethiopia, petitions for review of an order of the Board of Immigration Appeals affirming the Immigration Judge’s denial of her applications for relief from removal. Teshome challenges the determination that she failed to establish eligibility for asylum. To obtain reversal of a determination denying eligibility for relief, an alien “must show that the evidence he presented was so compelling that no reasonable factfinder could fail to find the requisite fear of persecution.” INS v. Elias-Zacarias, 502 U.S. 478, 483-84, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992). We have reviewed the evidence of record and conclude that Teshome fails to show that the evidence compels a contrary result.
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.